Exhibit 10.1

AMENDED AND RESTATED

MOOG INC. SUPPLEMENTAL RETIREMENT PLAN

(Effective December 31, 2008)

The Moog Inc. Supplemental Retirement Plan (the “Plan”) was adopted by Moog
Inc., effective August 22, 1978, to provide supplemental retirement benefits for
key employees of the Company. The Plan was subsequently amended, effective:
August 30, 1983; May 19, 1987; August 30, 1988; December 12, 1996; November 11,
1999; November 29, 2001; and January 1, 2005. The Company now wishes to amend
and restate the terms of the Plan, effective December 31, 2008, to ensure that
the terms of the Plan comply with the final regulations to Section 409A of the
Internal Revenue Code of 1986 (the “Code”).

Thus, the Company hereby amends and restates the Plan as follows:

ARTICLE 1

DEFINITIONS, PURPOSE AND EFFECTIVE DATE

Section 1.1. Definitions. For purposes of the Plan, the following terms have the
meanings stated below, unless the context clearly indicates otherwise:

(a) “Alternate Payee” means a spouse, former spouse, child or other dependent of
a Participant who is recognized by a domestic relations order as having a right
to receive all or a portion of a Participant’s Benefit under the Plan.

(b) “Beneficiary” means either a Contingent Annuitant or a Designated
Beneficiary, as the case may be.

(c) “Benefit” means all benefits provided under this Plan.

(d) “Board” means the Board of Directors of the Company.

(e) “Cause” means: (1) any harmful act or omission that constitutes a willful
and a continuing material failure by the Executive to perform the material and
essential obligations under his Employment Termination Benefits Agreement (other
than as a result of death or total or partial incapacity due to physical or
mental illness); (2) the Executive’s conviction of a felony; (3) any willful
perpetration by the Executive of a common law fraud upon the Company; or (4) any
willful misconduct or bad faith omission by the Executive constituting
dishonesty, fraud or immoral conduct that is materially injurious to the
financial condition or business reputation of the Company.



--------------------------------------------------------------------------------

Anything in this definition to the contrary notwithstanding, the termination of
the Executive’s employment by the Company will not be considered to have been
for Cause if the termination results from: bad judgment or mere negligence on
the part of the Executive; an act or omission by the Executive without intending
to gain, directly or indirectly, a substantial personal profit to which the
Executive is not legally entitled; or an act or omission by the Executive that
the Executive believed in good faith to have been in the interests of the
Company or not opposed to its interests.

(f) “Change of Control” means the transfer, in one or more transactions
extending over a period of not more than 24 months, of Common Stock of the
Company possessing 25% or more of the total combined voting power of all Class A
and Class B Shares of Common Stock. A transfer will be deemed to occur if shares
of Common Stock are either transferred or made the subject of options, warrants,
or similar rights granting a third party the opportunity to acquire ownership or
voting control of that Common Stock.

(g) “Common Stock” means the Class A and Class B $1.00 par value shares of the
capital stock of the Company, as well as all other securities with voting rights
or convertible into securities with voting rights.

(h) “Company” means Moog Inc., as well as any successors or assigns of Moog
Inc., whether by transfer, merger, consolidation, acquisition of all or
substantially all of the business assets, change in identity, or otherwise by
operation of law. For purposes of an Executive’s employment, “Company” also
means any parent, subsidiary or affiliated entity to which the Executive’s
services may be assigned.

(i) “Compensation” means the sum of:

(1) The average of the highest consecutive three-year base salary paid or
payable to the Executive in or on account of a fiscal year prior to an
Involuntary Termination of Employment, a Change of Control or a Separation from
Service due to Disability, Retirement or other voluntary termination of
employment, as the case may be, plus

(2) The highest annual bonus paid or payable to the Executive with respect to
any of the last three fiscal years prior to an Involuntary Termination of
Employment, a Change of Control or a Separation from Service due to Disability,
Retirement or other voluntary termination of employment, as the case may be,
plus

(3) The highest annual profit share paid to the Executive with respect to any of
the last three fiscal years prior to an Involuntary Termination of Employment, a
Change of Control or a Separation from Service due to Disability, Retirement or
other voluntary termination of employment, as the case may be, or, if not paid,
the amount of the unpaid profit share, if any, that would have been payable
under the terms of the Profit Share Plan.

(j) “Compensation Committee” means the Executive Compensation Committee of the
Board.

 

- 2 -



--------------------------------------------------------------------------------

(k) “Contingent Annuitant” means an individual designated by a Participant on
forms provided by and filed with the Company to receive an annuity under Option
2 in Section 4.3 on the death of the Participant. The Participant may change the
Contingent Annuitant at any time prior to the date on which payment of the
Benefit is to commence.

(l) “Designated Beneficiary” means the person or persons last designated by the
Participant to receive the balance of payments, if any, under Option 3 of
Section 4.3 following the death of the Participant. Any designation made under
this Plan will be revocable, must be in writing and will be effective when filed
with the Company. If the Company determines, in its sole discretion, that there
is no valid designation, the Beneficiary will be the Participant’s estate.

(m) “Disability” means a total and permanent disability that results in the
Participant receiving a disability retirement pension under the Retirement Plan
or that qualifies as a “disability” under Code Section 409A and related
guidance.

(n) “Employment Termination Benefits Agreement” means the written agreement
between the Company and an Executive providing the terms and conditions of the
Executive’s employment as a member of the Company’s management.

(o) “Executive” means an employee of the Company who participates in the
Retirement Plan, who is an officer of the Company and who is a party to an
Employment Termination Benefits Agreement.

(p) “Grandfathered Amounts” means amounts deferred, within the meaning of Code
Section 409A, in taxable years beginning before January 1, 2005, including
earnings on those amounts that are “grandfathered” under and remain subject to
the nonqualified deferred compensation rules in effect before January 1, 2005.

(q) “Involuntary Termination of Employment” means a severance of a Participant’s
employment relationship prior to age 65, other than for death, Disability,
Retirement, or Cause, by or at the instigation of the Company or by or at the
instigation of the Participant where the Participant’s pay has been diminished
or reduced to a greater extent than any diminution or reduction of the Company’s
Executives generally. Where there has been a Change of Control, Involuntary
Termination of Employment also includes a termination of the employment
relationship by the Participant (whether before or after age 65), within two
years of the Change of Control, in those circumstances where the duties,
responsibilities, status, base pay or perquisites of office and employment have
been diminished or downgraded, or substantially increased (other than base pay)
without the Participant’s actual or implied consent. Notwithstanding the
preceding sentence, a general increase or decrease in base pay that is approved
by a majority of those Participants who are parties to Employment Termination
Benefits Agreements will be considered as having been consented to for purposes
of this Plan.

 

- 3 -



--------------------------------------------------------------------------------

(r) “Participant” means an Executive who is a Participant in the Plan pursuant
to Article 2. The term “Participant” includes an Executive who has ceased to
actively participate in the Plan but who has not received payment of his entire
Benefit.

(s) “Profit Share Plan” means any management profit sharing or incentive
compensation plan of the Company covering a Participant.

(t) “Retirement” means the retirement of a Participant from active employment
with the Company at the end of the month in which the Participant attains 65
years of age or later. Retirement also means a Participant’s retirement prior to
age 65 where the Participant receives early Retirement benefits under the
Retirement Plan.

(u) “Retirement Plan” means the Moog Inc. Employees’ Retirement Plan, effective
as of January 1, 1989, as amended, or any successor Company retirement plan, as
in effect as of the date that a Benefit is calculated under the Plan.

(v) “Separation from Service” means a termination of a Participant’s employment
with the Company on account of Retirement, death, Disability, Involuntary
Termination of Employment, or other voluntary separation from service. An event
will be deemed to constitute a Separation from Service only if it represents a
“separation from service” within the meaning of Code Section 409A and related
guidance.

(w) “Specified Employee” is an employee who is determined to be a “specified
employee” within the meaning of Code Section 409A and related guidance, based on
an identification date of December 31. An Executive who is a Specified Employee
at any time during the 12-month period ending on December 31 will be deemed to
be a Specified Employee for the 12-month period commencing the following
April 1.

(x) “Spousal Benefits” means benefits payable to a spouse or former spouse in
accordance with Section 3.5.

(y) “Year of Service” means a Year of Service as defined in the Retirement Plan
for benefit accrual purposes.

Section 1.2. Purpose of the Plan. The Plan is an unfunded plan maintained
primarily for the purpose of providing supplemental retirement benefits for a
select group of management or highly compensated employees, and participation in
the Plan is limited consistent with that purpose. Benefits under the Plan are
intended to supplement benefits provided under the Retirement Plan and benefits
from Social Security.

Section 1.3. Effective Date. Except as otherwise provided, the effective date of
this amended and restated Plan is December 31, 2008.

 

- 4 -



--------------------------------------------------------------------------------

Section 1.4. Pre-2005 Amounts and Compliance with Section 409A. The Plan will be
operated in good faith compliance with Code Section 409A as of January 1, 2005.
All amounts earned and vested under the Plan as of December 31, 2004 are
intended to be Grandfathered Amounts. No amendment in this restated Plan is
intended to be a material modification of the Plan in effect on October 3, 2004
that would subject Grandfathered Amounts to Code Section 409A. All Grandfathered
Amounts remain subject to the terms of the Plan in effect as of October 3, 2004,
a copy of which is attached as Appendix A.

Section 1.5. Pre-2007 Amounts and Section 409A Transition Rules. Any Benefits
commencing between January 1, 2005 and December 31, 2006 will be distributed in
compliance with Code Section 409A transition rules governing nonqualified
deferred compensation plans under which the time and form of payment of benefits
is controlled by elections made under qualified plans. Under the transition
rules, Benefits under the Plan that commence before January 1, 2007 will
continue to be paid at the same time and in the same form as benefit payments
are made to, or on behalf of, the Participant or spouse under the Retirement
Plan. Provisions governing the time and form of payment of those Benefits are
contained in the Plan document attached as Appendix A.

ARTICLE 2

PARTICIPATION AND VESTING

Section 2.1. Participation. An Executive becomes a Participant in the Plan on
the date that is 30 days after the Executive first satisfies the criteria
specified in Section 1.1(o) for becoming an Executive. An officer or executive
of an affiliate or subsidiary of the Company is not an Executive and is not
eligible to participate in the Plan.

Section 2.2. Vesting. Subject to Section 2.3, a Participant is 100% fully vested
in and eligible for payment of Benefits under the Plan if:

(a) the Participant has at least ten continuous Years of Service with the
Company; and

(b) the Participant has attained (1) age 65 or later, or (2) age 60 or later
with a combined total of age and Years of Service with the Company at least
equal to 90.

Section 2.3. Acceleration of Vesting.

(a) In the event of a Participant’s Disability before vesting, the Participant
will become 100% vested in and eligible for Benefits under Articles 3 and 4 of
the Plan.

 

- 5 -



--------------------------------------------------------------------------------

(b) In the event of an Involuntary Termination of Employment before vesting,
other than on account of a Change of Control, a Participant who would have been
eligible to receive Benefits under this Plan if he or she had attained age 65 at
the time of the Involuntary Termination of Employment will become 100% vested in
and eligible for Benefits under Articles 3 and 4 of the Plan.

(c) In the event of a Change of Control before vesting, a Participant who would
have been eligible to receive Benefits under this Plan if he or she had attained
age 65 at the time of the Change in Control will become 100% vested in and
eligible for Benefits under Articles 3 and 4 of the Plan.

Section 2.4. Forfeiture.

(a) Notwithstanding any other provision in this Plan, in the event of a
Participant’s Separation from Service for any reason before vesting, subject to
Section 2.3, the Participant’s Benefit will be immediately forfeited and no
Benefit will be payable under the Plan.

(b) Notwithstanding any other provision in this Plan, in the event of a
Participant’s involuntary termination for Cause, the Participant’s Benefit,
whether vested or unvested, will be immediately forfeited and no Benefit will be
payable under the Plan.

ARTICLE 3

BENEFITS

Section 3.1. Amount of Benefit.

(a) For a Participant with 25 or more Years of Service with the Company, the
Benefit payable to the Participant under this Plan will equal the excess, if
any, of “(a)” over “(b)” + “(c)” where “(a)” is 65% of the Participant’s
Compensation, “(b)” is the benefit that would be paid to the Participant under
the Retirement Plan at age 65, and “(c)” is one-half the primary Social Security
benefit of the Participant at age 65.

 

- 6 -



--------------------------------------------------------------------------------

(b) For a Participant with 10-24 Years of Service, “(a)” will be determined
according to the following schedule:

 

Years of Service

   (a) Total Combined Benefit Target

24

   64%

23

   63%

22

   62%

21

   61%

20

   60%

19

   59%

18

   58%

17

   57%

16

   56%

15

   55%

14

   54%

13

   53%

12

   52%

11

   51%

10

   50%

Section 3.2. Benefit Adjustment for Payment Before Age 65.

(a) For a Participant who begins receiving payment under this Plan before
attaining age 65, the Benefit payable under this Plan will be reduced by the
early payment actuarial discount established under the Retirement Plan for the
commencement of benefits before age 65.

(b) In the event a Participant commences receiving Benefits prior to attainment
of age 62, the Benefit payable under this Plan will include a Social Security
“bridge” payment equal to the amount of the Social Security benefit at age 62,
until such time as the Participant attains age 62.

(c) In the event a Participant commences receiving Benefits between age 62 and
age 65, the Social Security benefit amount to be used in determining the Benefit
payable under this Plan will be the Social Security benefit amount payable on
the actual date of Retirement or other Separation from Service.

Section 3.3. Payment Upon Separation from Service. Upon a Participant’s
Separation from Service for any reason after vesting, other than in the case of
an Involuntary Termination on account of a Change of Control, the Participant’s
Benefit will be determined under Sections 3.1 and 3.2.

Section 3.4. Payment Upon a Change of Control. Upon an Involuntary Termination
of Employment on account of a Change of Control, a Participant’s Benefit will be
determined as follows: the Benefit will be determined under Sections 3.1 and 3.2
using the greater of the Compensation paid to the Participant prior to the
Change of Control or the Compensation paid to the Participant prior to the
Involuntary Termination of Employment.

 

- 7 -



--------------------------------------------------------------------------------

Section 3.5. Payment of Spousal Benefit Upon Death. If a married Participant
dies before commencing Benefit payments under this Plan, the Participant’s
surviving spouse will be entitled to payment of a Spousal Benefit under this
Plan if the spouse is entitled to pre-retirement surviving spouse benefits under
the Retirement Plan. Payment of the Spousal Benefit under this Section will be
made in the form of a life annuity.

The amount of the Spousal Benefit will be 50% of the Benefit that would
otherwise have been payable to the Participant had the Participant (1) attained
at least age 65 on the day before his death, (2) elected a joint and 50%
survivor annuity with his spouse; and (3) retired the day before his death. If
payment under this Section commences before the Participant would have attained
age 65, the Spousal Benefit will be reduced by the early payment actuarial
discount established under the Retirement Plan for the commencement of benefits
before age 65. If necessary to effectuate the terms of a domestic relations
order, an Alternate Payee may be treated as a surviving spouse for the purposes
of this Spousal Benefit, provided the Benefit payable under this Section does
not exceed the amount the Alternate Payee would have received under the domestic
relations order had the Participant not died before commencing payment of his or
her Benefit.

ARTICLE 4

TIME AND FORM OF BENEFIT PAYMENT

Section 4.1. Time of Payment. Unless a valid election to defer the time of
payment has been made under this Article, payment of a Participant’s vested
Benefit will be made as follows:

(a) Subject to Section 4.8, in the event of a Separation from Service for any
reason other than death, payment will commence as soon as practicable but not
later than 90 days following the later of (1) the Participant’s Separation from
Service or (2) the Participant’s attainment of age 60.

(b) Payment of a Spousal Benefit under Section 3.5 will commence as follows:

(1) If the Participant had attained at least age 50 at the time of his death,
payment of the Spousal Benefit will commence as soon as practicable, but not
later than 90 days, following the death of the Participant.

 

- 8 -



--------------------------------------------------------------------------------

(2) If the Participant had not yet attained age 50, payment of the Spousal
Benefit will commence on the first day of the month coincident with or following
the date the Participant would have attained age 50 had he survived.

Section 4.2. Normal Form of Payment. If a Participant does not make an election
in the time and manner specified in this Article to receive payment of his
Benefit in one of the optional forms of Benefit described in Section 4.3, the
Participant’s Benefit will be paid as follows:

(a) If the Participant is married at the time Benefit payment commences, payment
will be made in the form of a joint and 50% survivor annuity with the
Participant’s spouse.

(b) If the Participant is not married at the time Benefit payment commences,
payment will be in the form of a straight life annuity.

Section 4.3. Optional Forms of Payment.

(a) The payment options that may be elected under this Article are:

(1) Option 1. A straight life annuity.

(2) Option 2. An actuarially reduced annuity payable to the Participant during
the Participant’s life, with a life annuity payable after the Participant’s
death to a Contingent Annuitant in an amount selected by the Participant that is
equal to 50%, 66 2/3%, 75%, or 100% of the amount payable to the Participant.
The Participant may divide his Benefit into two or more parts, not necessarily
equal, and apply each part separately under this Option and designate a
different Contingent Annuitant for each part. Election of Option 2 is
conditional upon the statement in the election of the name and sex of each
Contingent Annuitant and also upon the delivery to the Company, within 90 days
after filing the election of proof satisfactory to the Committee, of the age of
each Contingent Annuitant. If the Contingent Annuitant dies prior to the
commencement of payment of the Benefit to the Participant, the election of the
option will be considered null and void. If a Participant dies before the first
Benefit payment is made, no payments will be made to the Contingent Annuitant,
except as provided under Section 3.5 for a spouse or Alternate Payee. If the
Contingent Annuitant predeceases the Participant after payment of Benefits have
commenced to the Participant, the Participant will continue to receive the
reduced annuity without change.

(3) Option 3. An actuarially reduced annuity payable to the Participant during
the Participant’s life or for a stated minimum period of years, whichever is
longer, and after the Participant’s death payable for the balance, if any, of
the stated minimum period of years to the Participant’s Designated Beneficiary.
Upon the death of the survivor of the Participant and his or her Designated
Beneficiary, the remaining payments, if any, will be computed at 3% interest,
compounded annually, and paid in a single lump sum to the legal representative
of the survivor.

 

- 9 -



--------------------------------------------------------------------------------

(b) Spousal consent is not required for a married Participant to elect any of
the payment options available under the Plan.

Section 4.4. Payment Under a Domestic Relations Order. Notwithstanding Sections
4.2 and 4.3, a Participant’s Benefit may be divided and all or a portion paid to
an Alternate Payee under the terms of a domestic relations order. Payment to an
Alternate Payee may commence prior to the date payment to the Participant would
otherwise commence, and may be made in a single lump sum or in any form
permitted under the Plan. If necessary to effectuate the terms of a domestic
relations order that requires payment to an Alternate Payee under a shared
payment arrangement, a Participant will be permitted to elect a joint and
survivor annuity that provides for a survivor benefit in any whole percentage
between 5% and 100% in accordance with the terms of the order. The Participant
will not be permitted to change the form of payment or percentage of a survivor
annuity once payment of the Benefit has commenced

Section 4.5. Initial Elections. A newly eligible Participant may make a written
election on a form provided by the Company to receive payment of his Benefit in
the normal form described in Section 4.2 or in one of the optional forms of
Benefit described in Section 4.3, provided the election is made within 30 days
of first becoming eligible to participate in the Plan. If a Participant fails to
make a valid election under this Section, payment will be made in accordance
with Section 4.2.

Section 4.6. Special 409A Transitional Rules. Consistent with the provisions
found in Internal Revenue Service Notice 2005-1 and regulations proposed under
Code Section 409A, all Participants with any Benefits that are not Grandfathered
Amounts may, prior to December 31, 2006, make a payment election in 2006
regarding the time and form under which all Benefits that are not Grandfathered
Amounts are to be paid. The elections must be made from among the choices
specified in Sections 4.2 and 4.3. A Participant may not, however, in calendar
year 2006 change payment elections with respect to payments that the Participant
would otherwise receive in 2006, or cause payments to be made in 2006. If a
Participant with non-grandfathered Benefits fails to make an election under this
Section, those amounts will be paid in accordance with Section 4.2.

Section 4.7. Subsequent Elections.

(a) At any time, Participants may elect to change the date on which and the form
of payment under which they are to receive Benefits under the Plan, other than
on account of death, provided:

(1) the new election is made in writing,

 

- 10 -



--------------------------------------------------------------------------------

(2) the new election is not effective until 12 months after the date on which
the election is made, and

(3) the first payment with respect to which the subsequent election is made is
deferred for a period of not less than 5 years from the date the payment would
otherwise have been made.

(b) Notwithstanding the preceding Subsection, to the extent permissible under
Code Section 409A, a Participant who has elected an annuity form of payment will
be permitted at any time to make an election to receive payment under an
actuarially equivalent form of annuity without regard to the requirements of
Subsections (2) and (3) above.

Section 4.8. Six-Month Delay. If a Participant who is a Specified Employee is
eligible to receive payment of a Benefit solely because that Participant has
“separated from service” within the meaning of Code Section 409A, no Benefits
will be paid prior to the date that is 6 months after the date of Separation
from Service (or, if earlier, the date of death of the Participant). Payments to
which a Participant would otherwise be entitled during the first 6 months
following the date of Separation from Service will be accumulated and paid,
along with any interest, on the day that is 6 months after the date of
Separation from Service. During the period of payment suspension, all amounts
accumulated will earn interest. Interest will be calculated using the average of
the monthly borrowing rate under the Company’s principal U.S. credit facilities
or its equivalent for the 6 months prior to termination of service. Interest due
the Participant will be determined by multiplying each delayed payment by the
interest rate as determined, with the product then multiplied by a fraction, the
numerator of which is the number of months each payment was delayed and the
denominator of which is 12.

ARTICLE 5

AMENDMENT, SUSPENSION, OR TERMINATION

Section 5.1. Amendment, Suspension, or Termination. While the Company expects to
continue the Plan indefinitely, it reserves the right to amend or terminate the
Plan, in whole or in part, at any time by action of the Board.

Section 5.2. No Reduction. No amendment or termination of the Plan may impair or
adversely affect any Benefit accrued under the Plan as of the date of such
action, except with the consent of the Participant or spouse entitled to receive
the Benefit. In the event of a Plan amendment adversely affecting benefits, or a
termination of the Plan, each Participant’s interest will be determined as if
the Participant retired as of the date of the amendment or termination;
provided, however, that in the event of such an amendment or termination after a
Change of Control, the Plan will continue and Benefits will continue to accrue
under the Plan, based on the terms of the Plan as of the date preceding the
amendment or termination, for all individuals who are Participants or spouses on
that date.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE 6

AGREEMENT NOT TO COMPETE

Section 6.1. General Rule. Payment of Benefits under this Plan is contingent
upon the Participant’s agreement not to directly or indirectly engage in or
compete with the business of the Company, either as owner, partner or employee
for a period of the later to occur of the expiration of three years after
Retirement or the attainment of 65 years of age. In the event a Participant
competes with the business of the Company in violation of this provision,
payment of Benefits under this Plan will be suspended so long as the Participant
engages in activity deemed to be in competition with the business of the
Company. If a Participant ceases competing with the business of the Company or
attains age 65, payment of Benefits under this Plan will resume. However, the
Participant will not be entitled to retroactive payment of any Benefits that
were suspended under the terms of this Section.

Section 6.2. Change of Control. Notwithstanding the preceding Section, this
Article 6 will not apply to a Participant after the Participant’s Involuntary
Termination of Employment on account of a Change of Control.

ARTICLE 7

GENERAL PROVISIONS

Section 7.1. Funding. The Plan is maintained as an unfunded Plan that is not
intended to meet the qualification requirements of Code Section 401. All
Benefits under this Plan are payable solely from the general assets of the
Company, and a Participant or spouse has only the rights of a general unsecured
creditor of the Company with respect to any Benefit payable under this Plan. No
Benefit payable under this Plan will be payable from the trust fund maintained
under or in accordance with the provisions of the Retirement Plan. The Company,
however, has established a grantor trust, to which the Company makes
contributions from time to time in accordance with the terms of the Trust
Agreement.

Section 7.2. Withholding. The Company has the right to deduct or withhold from
the Benefit paid under the Plan (or from other amounts payable to the
Participant, if necessary) all taxes that are required to be deducted or
withheld under any provision of law (including, but not limited to, Social
Security and Medicare taxes (FICA) and income tax withholding) now in effect or
that may become effective any time during the term of the Plan. The Company may
accelerate the time or schedule of a payment in an amount sufficient to pay the
FICA tax imposed on the Benefit, in addition to any additional income taxes
imposed as a result of the accelerated payment, at the time the taxes are due.
The total payment under this acceleration provision must not exceed the
aggregate of the FICA amount and the income tax withholding related to that
amount.

 

- 12 -



--------------------------------------------------------------------------------

Section 7.3. Administration. The Plan is administered by the Compensation
Committee, which has full authority and power to: (a) administer the Plan;
(b) construe the Plan terms; (c) make factual determinations; (d) resolve any
ambiguities or inconsistencies; (e) determine eligibility for participation or
benefits; and (f) decide all questions arising in the Plan administration,
interpretation or application. All such actions or decisions made after a Change
of Control will be subject to a de novo standard of judicial review.

Section 7.4. Social Security. Any increases in Social Security benefits payable
to a Participant after Retirement will not be considered in determining any
Benefit payable under this Plan.

Section 7.5. Non-Assignability. No Benefit under this Plan may be assigned or
alienated, or be subjected by attachment or otherwise to the claims of creditors
of any Participant or spouse.

Section 7.6. No Right to Continued Service. Neither the Plan nor any of its
provisions may be construed as giving any Participant a right to continued
employment with the Company.

Section 7.7. Death Benefits. Except as provided in Section 3.5 (with respect to
the payment of Benefits under this Plan to a spouse or Alternate Payee), there
is no death benefit payable under this Plan.

Section 7.8. Deferred Retirement. In the event a Participant retires after age
65, the amount of Benefit payable under this Plan at Retirement will not be
adjusted other than as provided by the benefit formulas in Article 3.

Section 7.9. Attorney’s Fees. In the event that any dispute or difference
arising under or in connection with this Plan results in arbitration or
litigation, the Company will reimburse the Participant for all reasonable
attorney’s fees and expenses if the Participant prevails in the proceeding.

Section 7.10. Notice. Each notice and other communication concerning the Plan
must be in writing and is deemed given only when (a) delivered by hand,
(b) transmitted by telex or telecopier (provided that a copy is sent at
approximately the same time by registered or certified mail, return receipt
requested), or (c) received by the addressee, if sent by registered or certified
mail, return receipt requested, or by Express Mail, Federal Express or other
overnight delivery service. Notice must be given to the Company at its principal
office and to a Participant at his or her last known address (or to such other
address or telecopier number as a party may specify by notice given to the other
party in accordance with this Section).

Section 7.11. Claims Procedures. If a Participant, spouse, Beneficiary, or
Alternate Payee (the “Claimant”) does not receive the Benefit to which the
Claimant believes he or she is entitled, the Claimant may file a claim in
writing with the Compensation Committee. The Compensation Committee will
establish a claims procedure with the following provisions:

 

- 13 -



--------------------------------------------------------------------------------

(a) Notification of Decision. If the claim is wholly or partially denied, the
Compensation Committee will notify the Claimant in writing within 90 days after
the claim has been received (unless special circumstances require an extension
of up to 90 additional days). The written notification must state the specific
reasons for the denial of the claim and the specific references to the Plan
provisions on which the denial is based. It must describe any additional
material the Claimant may need to submit to the Compensation Committee to have
the claim approved and must give the reasons the material is necessary. In
addition, the notice must explain the claim review procedure and be written in a
manner calculated to be understood by the Claimant.

(b) Claim Review Procedure. If the Claimant receives a notice that the claim has
been denied, the Claimant, or his or her authorized representative, may appeal
to the Compensation Committee for a review of the claim. The Claimant must
submit a request for review in writing to the Compensation Committee no later
than 60 days after the date the written notice of the claim denial is received.
The Claimant, or his or her representative, may then review Plan documents that
pertain to the claim and may submit issues and comments in writing to the
Compensation Committee. The Compensation Committee must give the claim for
review a full and fair review and must deliver to the claimant a written
determination of the claim, including specific reasons for the decision, not
later than 60 days after the date the Compensation Committee received the
request for review (unless special circumstances require an extension of up to
60 additional days). The decision of the Compensation Committee will be final
and conclusive.

Section 7.12. New York Law Controlling. The Plan will be construed in accordance
with the laws of the State of New York.

Section 7.13. Severability. Every provision of the Plan is intended to be
severable. If any provision of the Plan is illegal or invalid for any reason
whatsoever, the illegality or invalidity of that provision will not affect the
validity or legality of the remainder of the Plan, and the Plan will be
construed and enforced as if the illegal or invalid provision had never been
made part of the Plan.

Section 7.14. Binding on Successors. The Plan is binding upon the Participants
and the Company, their heirs, successors, legal representatives and assigns.

Section 7.15. Code Section 409A Savings Clause. Notwithstanding any other
provision in this Plan, to the extent any amounts payable under this Plan
(a) are subject to Code Section 409A, and (b) the time or form of payment of
those amounts would not be in compliance with Code Section 409A, then, to the
extent possible, payment of those amounts will be made at such time and in such
a manner that payment will be in compliance with Code Section 409A. If the time
or form of payment cannot be modified in such a way as to be in compliance with
Code Section 409A, then the payment will be made as otherwise provided in this
Plan, disregarding the provisions of this Section.

 

- 14 -



--------------------------------------------------------------------------------

Section 7.16. 409A Liability Limitation. Benefits under the Plan are intended to
comply with the rules of Code Section 409A and will be construed accordingly.
However, the Company will not be liable to any Participant, spouse or
Beneficiary with respect to any benefit related adverse tax consequences arising
under Section 409A or other provision of the Code.

 

    Moog Inc. Date: December 31, 2008     By:   /s/    

 

- 15 -



--------------------------------------------------------------------------------

SECOND AMENDMENT

TO THE

MOOG INC. SUPPLEMENTAL RETIREMENT PLAN

WHEREAS, the Moog Inc. Supplemental Retirement Plan (the “Plan”) was amended and
restated effective December 31, 2008; and

WHEREAS, the Company now wishes to amend the Plan to provide certain enhanced
benefits to those officers who are active Participants in the Plan as of
November 30, 2011.

NOW, THEREFORE, the Plan is hereby amended, effective February 6, 2012, as
follows:

1. Article 1 is amended by adding the following new Section 1.6 to the end
thereof:

Section 1.6. Special Rules for “2011 Participants.” Effective February 6, 2012,
special rules will apply to the Benefits payable to those Executives who are
elected officers of the Company and active Participants in the Plan as of
November 30, 2011 (“2011 Participants”), as set forth in the attached Appendix
B, which shall be incorporated into and made a part of the Plan.

In all other respects the Plan remains unchanged.

 

   

Moog Inc.

 

Dated: February 6, 2012                 By:   /s/                        

 



--------------------------------------------------------------------------------

Exhibit 10.1

APPENDIX B

AMENDED AND RESTATED

MOOG INC. SUPPLEMENTAL RETIREMENT PLAN

SPECIAL RULES APPLICABLE TO 2011 PARTICIPANTS

Notwithstanding anything else in the Moog Inc. Supplemental Retirement Plan (the
“Plan”), effective February 6, 2012 (the “Effective Date”), the special rules
provided in this Appendix B will apply to Benefits payable to those elected
officers of the Company who are active Participants as of November 30, 2011 (the
“2011 Participants”). The special rules provided in this Appendix B will not
apply to any Participant who, prior to the Effective Date, has ceased to
actively participate in and accrue benefits in the Plan, regardless of whether
or not the Participant has received payment of his entire benefit.

1. Compensation. In lieu of the definition provided in Section 1.1(i) of the
Plan, the following definition of “Compensation” will apply to Benefits payable
to 2011 Participants:

(i) “Compensation” means the sum of:

(1) The average of the highest consecutive three-year base salary paid or
payable to the Executive in or on account of a fiscal year prior to an
Involuntary Termination of Employment, a Change of Control or a Separation from
Service due to Disability, Retirement or other voluntary termination of
employment, as the case may be, plus

(2) The highest annual bonus paid or payable to the Executive with respect to
any of the last five fiscal years prior to an Involuntary Termination of
Employment, a Change of Control or a Separation from Service due to Disability,
Retirement or other voluntary termination of employment, as the case may be,
plus

(3) The highest annual profit share paid to the Executive with respect to any of
the last five fiscal years prior to an Involuntary Termination of Employment, a
Change of Control or a Separation from Service due to Disability, Retirement or
other voluntary termination of employment, as the case may be, or, if not paid,
the amount of the unpaid profit share, if any, that would have been payable
under the terms of the Profit Share Plan.

2. Vesting. In lieu of the vesting rules provided in Section 2.2 of the Plan,
the following rules will apply to Benefits payable to 2011 Participants:

Section 2.2. Vesting. Subject to Section 2.3, a 2011 Participant is 100% fully
vested in and eligible for payment of Benefits under the Plan if:



--------------------------------------------------------------------------------

(a) the 2011 Participant has at least ten Years of Service with the Company; and

(b) the 2011 Participant has attained (1) age 65 or later, or (2) age 57 or
later with a combined total of age and Years of Service with the Company at
least equal to 90.

3. Benefit Adjustment. In lieu of the benefit adjustment rules provided in
Section 3.2(a) of the Plan, the following rules will apply to Benefits payable
to 2011 Participants:

Section 3.2. Benefit Adjustment for Payment Before Age 65.

(a) For a 2011 Participant who begins receiving payment under this Plan before
attaining age 65, the Benefit payable under this Plan will not be reduced by the
early payment actuarial discount established under the Retirement Plan for the
commencement of benefits before age 65.

4. Spousal Benefit. In lieu of the Spousal Benefit rules provided in Section 3.5
of the Plan, the following rules will apply to Spousal Benefits payable upon the
death of a 2011 Participant:

Section 3.5. Payment of Spousal Benefit Upon Death. If a married Participant
dies before commencing Benefit payments under this Plan, the Participant’s
surviving spouse will be entitled to payment of a Spousal Benefit under this
Plan if the spouse is entitled to pre-retirement surviving spouse benefits under
the Retirement Plan. Payment of the Spousal Benefit under this Section will be
made in the form of a life annuity.

The amount of the Spousal Benefit will be 50% of the Benefit that would
otherwise have been payable to the Participant had the Participant (1) attained
at least age 65 on the day before his death, (2) elected a joint and 50%
survivor annuity with his spouse; and (3) retired the day before his death. If
necessary to effectuate the terms of a domestic relations order, an Alternate
Payee may be treated as a surviving spouse for the purposes of this Spousal
Benefit, provided the Benefit payable under this Section does not exceed the
amount the Alternate Payee would have received under the domestic relations
order had the Participant not died before commencing payment of his or her
Benefit.

5. Time of Payment. In lieu of the time of payment rules provided in
Section 4.1(a) of the Plan, the following rules will apply to the payment of a
2011 Participant’s vested Benefit:

(a) Subject to Section 4.8, in the event of a Separation from Service for any
reason other than death, payment will commence as soon as practicable but not
later than 90 days following the later of (1) the Participant’s Separation from
Service or (2) the Participant’s attainment of age 57.

 

- 2 -



--------------------------------------------------------------------------------

6. Agreement Not to Compete. In lieu of the General Rule provided in
Section 6.1, the following rule will apply to 2011 Participants:

Section 6.1. General Rule. Payment of Benefits under this Plan is contingent
upon the 2011 Participant’s agreement not to directly or indirectly engage in or
compete with the business of the Company, either as owner, partner or employee
for a period of the later to occur of the expiration of five years after
Retirement or the attainment of 65 years of age. In the event a 2011 Participant
competes with the business of the Company in violation of this provision,
payment of Benefits under this Plan will be suspended so long as the 2011
Participant engages in activity deemed to be in competition with the business of
the Company. If a 2011 Participant ceases competing with the business of the
Company or attains age 65, payment of Benefits under this Plan will resume.
However, the 2011 Participant will not be entitled to retroactive payment of any
Benefits that were suspended under the terms of this Section.

 

- 3 -